(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     SOSSAMON v. TEXAS ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

   No. 08–1438. Argued November 2, 2010—Decided April 20, 2011
After this Court held that the Religious Freedom Restoration Act of
  1993 was unconstitutional as applied to state and local governments
  because it exceeded Congress’ power under §5 of the Fourteenth
  Amendment, see City of Boerne v. Flores, 521 U. S. 507, Congress
  passed the Religious Land Use and Institutionalized Persons Act of
  2000 (RLUIPA) pursuant to its Spending Clause and Commerce
  Clause authority. RLUIPA targets two areas of state and local ac
  tion: land–use regulation, RLUIPA §2, 42 U. S. C. §2000cc, and re
  strictions on the religious exercise of institutionalized persons,
  RLUIPA §3, §2000cc–1. It also provides an express private cause of
  action for “appropriate relief against a government,” §2000cc–2(a),
  including, inter alia, States, their instrumentalities and officers, and
  persons acting under color of state law, §2000cc–5(4)(A).
     Petitioner Sossamon, a Texas prison inmate, sued respondents, the
  State and prison officials, seeking injunctive and monetary relief un
  der RLUIPA for prison policies that prevented inmates from attend
  ing religious services while on cell restriction for disciplinary infrac
  tions and that barred use of the prison chapel for religious worship.
  Granting respondents summary judgment, the District Court held
  that sovereign immunity barred Sossamon’s claims for monetary re
  lief. The Fifth Circuit affirmed, holding that the statutory phrase
  “appropriate relief against a government” did not unambiguously no
  tify Texas that its acceptance of federal funds was conditioned on a
  waiver of sovereign immunity to claims for monetary relief.
Held: States, in accepting federal funding, do not consent to waive their
 sovereign immunity to private suits for money damages under
 RLUIPA. Pp. 4–14.
    (a) Sovereign immunity principles enforce an important constitu
2                         SOSSAMON v. TEXAS

                                  Syllabus

    tional limitation on the power of the federal courts. See Pennhurst
    State School and Hospital v. Halderman, 465 U. S. 89, 98. This
    Court has consistently made clear that “federal jurisdiction over suits
    against unconsenting States ‘was not contemplated by the Constitu
    tion when establishing the judicial power of the United States.’ ”
    Seminole Tribe of Fla. v. Florida, 517 U. S. 44, 54. A State, however,
    may choose to waive its immunity. Clark v. Barnard, 108 U. S. 436,
    447–448. The “ ‘test for determining whether [it has done so] is a
    stringent one.’ ” College Savings Bank v. Florida Prepaid Postsec­
    ondary Ed. Expense Bd., 527 U. S. 666, 675. The State’s consent to
    suit must be “unequivocally expressed” in the relevant statute’s text.
    Pennhurst, supra, at 99. A waiver “will be strictly construed, in
    terms of its scope, in favor of the sovereign.” Lane v. Peña, 518 U. S.
    187, 192. Pp. 4–6.
       (b) RLUIPA’s authorization of “appropriate relief against a gov
    ernment,” is not an unequivocal expression of state consent. Pp. 6–
    10.
          (1) “Appropriate relief” is open-ended and ambiguous about the
    relief it includes. “Appropriate” is inherently context-dependent.
    And the context here—where the defendant is a sovereign—suggests,
    if anything, that monetary damages are not “suitable” or “proper.”
    See Federal Maritime Comm’n v. South Carolina Ports Authority, 535
    U. S. 743, 765. Further, where a statute is susceptible of multiple
    plausible interpretations, including one preserving immunity, this
    Court will not consider a State to have waived its sovereign immu
    nity. Sossamon’s and Texas’ conflicting plausible arguments about
    whether immunity is preserved here demonstrate that “appropriate
    relief” in RLUIPA is not so free from ambiguity that the Court may
    conclude that the States, by receiving federal funds, have unequivo
    cally expressed intent to waive their immunity. Pp. 6–9.
          (2) The Court’s use of the phrase “appropriate relief” in Franklin
    v. Gwinnett County Public Schools, 503 U. S. 60, and Barnes v. Gor­
    man, 536 U. S. 181, does not compel a contrary conclusion. In those
    cases, where there was no express congressional intent to limit reme
    dies available against municipal entities under an implied right of
    action, the Court presumed that compensatory damages were avail
    able. Franklin, supra, at 73. But that presumption is irrelevant to
    construing the scope of an express waiver of sovereign immunity,
    where the question is not whether Congress has given clear direction
    that it intends to exclude a damages remedy, but whether it has
    given clear direction that it intends to include a damages remedy.
    Pp. 9–10.
       (c) Sossamon mistakenly contends that Congress’ enactment of
    RLUIPA §3 pursuant to the Spending Clause put the States on notice
                     Cite as: 563 U. S. ____ (2011)                      3

                                Syllabus

  that they would be liable for damages because Spending Clause legis
  lation operates as a contract and damages are always available for a
  breach of contract. While acknowledging the contract-law analogy,
  this Court has been clear “not [to] imply . . . that suits under Spend
  ing Clause legislation are suits in contract, or that contract-law prin
  ciples apply to all issues that they raise,” Barnes, supra, at 188, n. 2,
  or to rely on that analogy to expand liability beyond what would exist
  under nonspending statutes, much less to extend monetary liability
  against the States. Applying ordinary contract principles here would
  also make little sense because contracts with a sovereign are unique:
  They do not traditionally confer a right of action for damages to en
  force compliance. More fundamentally, Sossamon’s implied-contract
  remedy cannot be squared with the rule that a sovereign immunity
  waiver must be expressly and unequivocally stated in the relevant
  statute’s text. Pp. 10–12.
     (d) Sossamon also errs in arguing that Texas was put on notice that
  it could be sued for damages under RLUIPA by §1003 of the Rehabili
  tation Act Amendments of 1986, which expressly waives state sover
  eign immunity for violations of “section 504 of the Rehabilitation Act
  of 1973, title IX of the Education Amendments of 1972, the Age Dis
  crimination Act of 1975, title VI of the Civil Rights Act of 1964, or the
  provisions of any other Federal statute prohibiting discrimination by
  recipients of Federal financial assistance,” 42 U. S. C. §2000d–7.
  Even if such a residual clause could constitute an unequivocal textual
  waiver, RLUIPA §3—which prohibits “substantial burden[s]” on reli
  gious exercise—is not unequivocally a “statute prohibiting discrimi
  nation” within §1003’s meaning. All the statutory provisions enu
  merated in §1003 explicitly prohibit discrimination; a State might
  reasonably conclude that the residual clause, strictly construed, cov
  ers only provisions using the term “discrimination.” Pp. 12–14.
560 F. 3d 316, affirmed.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, GINSBURG, and ALITO, JJ., joined. SO-
TOMAYOR, J., filed a dissenting opinion, in which BREYER, J., joined.
KAGAN, J., took no part in the consideration or decision of the case.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–1438
                                   _________________


   HARVEY LEROY SOSSAMON, III, PETITIONER v.

                 TEXAS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                 [April 20, 2011] 


  JUSTICE THOMAS delivered the opinion of the Court.
  This case presents the question whether the States, by
accepting federal funds, consent to waive their sovereign
immunity to suits for money damages under the Religious
Land Use and Institutionalized Persons Act of 2000
(RLUIPA), 114 Stat. 803, 42 U. S. C. §2000cc et seq. We
hold that they do not. Sovereign immunity therefore bars
this suit for damages against the State of Texas.
                              I

                             A

  RLUIPA is Congress’ second attempt to accord height
ened statutory protection to religious exercise in the wake
of this Court’s decision in Employment Division, Depart­
ment of Human Resources of Oregon v. Smith, 494 U. S.
872 (1990). Congress first enacted the Religious Freedom
Restoration Act of 1993 (RFRA), 107 Stat. 1488, 42
U. S. C. §2000bb et seq., with which it intended to “restore
the compelling interest test as set forth in Sherbert v.
Verner, 374 U. S. 398 (1963) and Wisconsin v. Yoder, 406
U. S. 205 (1972) . . . in all cases where free exercise of
religion is substantially burdened.” §2000bb(b)(1). See
2                       SOSSAMON v. TEXAS

                         Opinion of the Court

generally Gonzales v. O Centro Espírita Beneficente União
do Vegetal, 546 U. S. 418, 424 (2006). We held RFRA
unconstitutional as applied to state and local governments
because it exceeded Congress’ power under §5 of the Four
teenth Amendment. See City of Boerne v. Flores, 521 U. S.
507 (1997).
   Congress responded by enacting RLUIPA pursuant to
its Spending Clause and Commerce Clause authority.
RLUIPA borrows important elements from RFRA—which
continues to apply to the Federal Government—but
RLUIPA is less sweeping in scope. See Cutter v. Wilkin­
son, 544 U. S. 709, 715 (2005). It targets two areas of
state and local action: land-use regulation, 42 U. S. C.
§2000cc (RLUIPA §2), and restrictions on the religious
exercise of institutionalized persons, §2000cc–1 (RLUIPA
§3).
   Section 3 of RLUIPA provides that “[n]o government
shall impose a substantial burden on the religious exer
cise” of an institutionalized person unless, as in RFRA, the
government demonstrates that the burden “is in further
ance of a compelling governmental interest” and “is the
least restrictive means of furthering” that interest.
§2000cc–1(a); cf. §§2000bb–1(a), (b). As relevant here, §3
applies “in any case” in which “the substantial burden is
imposed in a program or activity that receives Federal
financial assistance.”1 §2000cc–1(b)(1).
   RLUIPA also includes an express private cause of action
that is taken from RFRA: “A person may assert a violation
of [RLUIPA] as a claim or defense in a judicial proceeding
and obtain appropriate relief against a government.”
§2000cc–2(a); cf. §2000bb–1(c). For purposes of this provi
——————
  1 No party contends that the Commerce Clause permitted Congress to

address the alleged burden on religious exercise at issue in this case.
See 42 U. S. C. §2000cc–1(b)(2). Nor is Congress’ authority to enact
RLUIPA under the Spending Clause challenged here. We therefore do
not address those issues.
                      Cite as: 563 U. S. ____ (2011)                     3

                          Opinion of the Court

sion, “government” includes, inter alia, States, counties,
municipalities, their instrumentalities and officers, and
persons acting under color of state law. §2000cc–5(4)(A).
                               B
  Petitioner Harvey Leroy Sossamon III is an inmate in
the Robertson Unit of the Texas Department of Criminal
Justice, Correctional Institutions Division. In 2006, Sos
samon sued the State of Texas and various prison officials
in their official capacities under RLUIPA’s private cause of
action, seeking injunctive and monetary relief. Sossamon
alleged that two prison policies violated RLUIPA: (1) a
policy preventing inmates from attending religious ser
vices while on cell restriction for disciplinary infractions;
and (2) a policy barring use of the prison chapel for reli
gious worship. The District Court granted summary
judgment in favor of respondents and held, as relevant
here, that sovereign immunity barred Sossamon’s claims
for monetary relief.2 See 713 F. Supp. 2d 657, 662–663
(WD Tex. 2007).
  The Court of Appeals for the Fifth Circuit affirmed. 560
F. 3d 316, 329 (2009). Acknowledging that Congress
enacted RLUIPA pursuant to the Spending Clause, the
court determined that Texas had not waived its sovereign
immunity by accepting federal funds. The Court of Ap
peals strictly construed the text of RLUIPA’s cause of
action in favor of the State and concluded that the statu
——————
  2 The District Court also denied injunctive relief. 713 F. Supp. 2d

657, 668 (WD Tex. 2007). The Court of Appeals subsequently held that
Sossamon’s claim for injunctive relief with respect to the cell-restriction
policy was moot because the State had abandoned that policy after
Sossamon filed a prison grievance. 560 F. 3d 316, 326 (CA5 2009). The
Court of Appeals reversed the District Court with respect to Sossamon’s
chapel-use policy claim, id., at 331–335, although the Robertson Unit
later amended that policy also and now permits inmates to attend
scheduled worship services in the chapel subject to certain safety
precautions.
4                       SOSSAMON v. TEXAS

                         Opinion of the Court

tory phrase “appropriate relief against a government” did
not “unambiguously notif[y]” Texas that its acceptance of
funds was conditioned on a waiver of immunity from
claims for money damages. Id., at 330–331. We granted
certiorari to resolve a division of authority among the
courts of appeals on this question.3 560 U. S. ___ (2010).
                             II
  “Dual sovereignty is a defining feature of our Nation’s
constitutional blueprint.” Federal Maritime Comm’n v.
South Carolina Ports Authority, 535 U. S. 743, 751 (2002).
Upon ratification of the Constitution, the States entered
the Union “with their sovereignty intact.” Ibid. (internal
quotation marks omitted).
  Immunity from private suits has long been considered
“central to sovereign dignity.” Alden v. Maine, 527 U. S.
706, 715 (1999). As was widely understood at the time the
Constitution was drafted:
        “It is inherent in the nature of sovereignty not to be
     amenable to the suit of an individual without its con­
     sent. This is the general sense, and the general prac
     tice of mankind; and the exemption, as one of the
     attributes of sovereignty, is now enjoyed by the
     government of every State in the Union.” The Feder
     alist No. 81, p. 511 (Wright ed. 1961) (A. Hamilton).
Indeed, when this Court threatened state immunity from
private suits early in our Nation’s history, the people
responded swiftly to reiterate that fundamental principle.
See Hans v. Louisiana, 134 U. S. 1, 11 (1890) (discussing
——————
  3 Compare Madison v. Virginia, 474 F. 3d 118, 131 (CA4 2006); 560

F. 3d, at 331 (case below); Cardinal v. Metrish, 564 F. 3d 794, 801 (CA6
2009); Nelson v. Miller, 570 F. 3d 868, 885 (CA7 2009); Van Wyhe v.
Reisch, 581 F. 3d 639, 655 (CA8 2009); and Holley v. California Dept. of
Corrections, 599 F. 3d 1108, 1112 (CA9 2010), with Smith v. Allen, 502
F. 3d 1255, 1276, n. 12 (CA11 2007) (citing Benning v. Georgia, 391
F. 3d 1299, 1305–1306 (CA11 2004)).
                     Cite as: 563 U. S. ____ (2011)                     5

                          Opinion of the Court

Chisholm v. Georgia, 2 Dall. 419 (1793), and the Eleventh
Amendment).
   Sovereign immunity principles enforce an important
constitutional limitation on the power of the federal
courts. See Pennhurst State School and Hospital v. Hal­
derman, 465 U. S. 89, 98 (1984). For over a century now,
this Court has consistently made clear that “federal juris
diction over suits against unconsenting States ‘was not
contemplated by the Constitution when establishing the
judicial power of the United States.’ ” Seminole Tribe of
Fla. v. Florida, 517 U. S. 44, 54 (1996) (quoting Hans,
supra, at 15); see Seminole Tribe, supra, at 54–55, n. 7
(collecting cases). A State, however, may choose to waive
its immunity in federal court at its pleasure. Clark v.
Barnard, 108 U. S. 436, 447–448 (1883).
   Accordingly, “our test for determining whether a State
has waived its immunity from federal-court jurisdiction is
a stringent one.” College Savings Bank v. Florida Prepaid
Postsecondary Ed. Expense Bd., 527 U. S. 666, 675 (1999)
(internal quotation marks omitted). A State’s consent to
suit must be “unequivocally expressed” in the text of the
relevant statute. Pennhurst State School and Hospital,
supra, at 99; see Atascadero State Hospital v. Scanlon, 473
U. S. 234, 238, n. 1, 239–240 (1985). Only by requiring
this “clear declaration” by the State can we be “certain
that the State in fact consents to suit.” College Savings
Bank, 527 U. S., at 680. Waiver may not be implied. Id.,
at 682.
   For these reasons, a waiver of sovereign immunity “will
be strictly construed, in terms of its scope, in favor of the
sovereign.” Lane v. Peña, 518 U. S. 187, 192 (1996).4 So,
——————
  4 Although Lane concerned the Federal Government, the strict con

struction principle, which flows logically from the requirement that
consent be “unequivocally expressed,” applies to the sovereign immu
nity of the States as well. Cf. United States v. Nordic Village, Inc., 503
U. S. 30, 37 (1992) (equating the “unequivocal expression” principle
6                       SOSSAMON v. TEXAS

                          Opinion of the Court

for example, a State’s consent to suit in its own courts is
not a waiver of its immunity from suit in federal court.
College Savings Bank, supra, at 676. Similarly, a waiver
of sovereign immunity to other types of relief does not
waive immunity to damages: “[T]he waiver of sovereign
immunity must extend unambiguously to such monetary
claims.” Lane, supra, at 192; cf. United States v. Nordic
Village, 503 U. S. 30, 34 (1992) (construing an ambiguous
waiver of sovereign immunity to permit equitable but not
monetary claims); Hoffman v. Connecticut Dept. of Income
Maintenance, 492 U. S. 96, 101–102 (1989) (construing a
statute to authorize injunctive relief but not “monetary
recovery from the States” because intent to abrogate im
munity to monetary recovery was not “ ‘unmistakably clear
in the language of the statute’ ” (quoting Atascadero, su­
pra, at 242)).
                               III 

                                A

  RLUIPA’s authorization of “appropriate relief against a
government,” §2000cc–2(a), is not the unequivocal expres
sion of state consent that our precedents require. “Appro
priate relief ” does not so clearly and unambiguously waive
sovereign immunity to private suits for damages that we
can “be certain that the State in fact consents” to such a
suit. College Savings Bank, 527 U. S., at 680.
                              1
 “Appropriate relief ” is open-ended and ambiguous about
what types of relief it includes, as many lower courts have

——————
from “the Eleventh Amendment context” with the principle applicable
to federal sovereign immunity); College Savings Bank v. Florida Pre­
paid Postsecondary Ed. Expense Bd., 527 U. S. 666, 682 (1999) (noting
the “clos[e] analogy” between federal and state sovereign immunity);
Belknap v. Schild, 161 U. S. 10, 18 (1896) (“[A] State . . . is as exempt
as the United States [is] from private suit”).
                    Cite as: 563 U. S. ____ (2011)                   7

                         Opinion of the Court

recognized. See, e.g., 560 F. 3d, at 330–331.5 Far from
clearly identifying money damages, the word “appropriate”
is inherently context-dependent. See Webster’s Third New
International Dictionary 106 (1993) (defining “appropri
ate” as “specially suitable: FIT, PROPER”). The context
here—where the defendant is a sovereign—suggests, if
anything, that monetary damages are not “suitable” or
“proper.” See Federal Maritime Comm’n, 535 U. S., at 765
(“[S]tate sovereign immunity serves the important func
tion of shielding state treasuries . . .”).
   Indeed, both the Court and dissent appeared to agree in
West v. Gibson, 527 U. S. 212 (1999), that “appropriate”
relief, by itself, does not unambiguously include damages
against a sovereign. The question was whether the Equal
Employment Opportunity Commission, which has author
ity to enforce Title VII of the Civil Rights Act against the
Federal Government “through appropriate remedies,”
could require the Federal Government to pay damages. 42
U. S. C. §2000e–16(b). The dissent argued that the phrase
“appropriate remedies” did not authorize damages “in
express and unequivocal terms.” Gibson, 527 U. S., at 226
(opinion of KENNEDY, J.). The Court apparently did not
disagree but reasoned that “appropriate remedies” had a
flexible meaning that had expanded to include money
damages after a related statute was amended to explicitly
allow damages in actions under Title VII. See id., at 217–
218.
   Further, where a statute is susceptible of multiple
plausible interpretations, including one preserving immu
nity, we will not consider a State to have waived its sover
eign immunity. See Dellmuth v. Muth, 491 U. S. 223, 232

——————
  5 See also Holley, supra, at 1112; Nelson, supra, at 884; Van Wyhe,
supra, at 654; Cardinal, supra, at 801; Madison, supra, at 131–132; cf.
Webman v. Federal Bur. of Prisons, 441 F. 3d 1022, 1023 (CADC 2006)
(interpreting the “appropriate relief ” provision of RFRA).
8                    SOSSAMON v. TEXAS

                      Opinion of the Court

(1989) (holding that “a permissible inference” is not the
necessary “unequivocal declaration” that States were
intended to be subject to damages actions); Nordic Village,
supra, at 37 (holding that the existence of “plausible”
interpretations that would not permit recovery “is enough
to establish that a reading imposing monetary liability on
the Government is not ‘unambiguous’ and therefore should
not be adopted”). That is the case here.
   Sossamon argues that, because RLUIPA expressly
limits the United States to “injunctive or declaratory
relief ” to enforce the statute, the phrase “appropriate re
lief ” in the private cause of action necessarily must be
broader. 42 U. S. C. §2000cc–2(f). Texas responds that,
because the State has no immunity defense to a suit
brought by the Federal Government, Congress needed to
exclude damages affirmatively in that context but not in
the context of private suits. Further, the private cause of
action provides that a person may assert a violation of the
statute “as a claim or defense.” §2000cc–2(a) (emphasis
added). Because an injunction or declaratory judgment is
not “appropriate relief ” for a successful defense, Texas
explains, explicitly limiting the private cause of action to
those forms of relief would make no sense.
   Sossamon also emphasizes that the statute requires
that it be “construed in favor of a broad protection of
religious exercise.” §2000cc–3(g). Texas responds that
this provision is best read as addressing the substantive
standards in the statute, not the scope of “appropriate
relief.” Texas also highlights Congress’ choice of the word
“relief,” which it argues primarily connotes equitable
relief. See Black’s Law Dictionary 1295 (7th ed. 1999)
(defining “relief ” as “[t]he redress or benefit, esp. equitable
in nature . . . , that a party asks of a court”).
   These plausible arguments demonstrate that the phrase
“appropriate relief ” in RLUIPA is not so free from ambigu
ity that we may conclude that the States, by receiving
                 Cite as: 563 U. S. ____ (2011)           9

                     Opinion of the Court

federal funds, have unequivocally expressed intent to
waive their sovereign immunity to suits for damages.
Strictly construing that phrase in favor of the sovereign—
as we must, see Lane, 518 U. S., at 192—we conclude that
it does not include suits for damages against a State.
                                2
   The Court’s use of the phrase “appropriate relief” in
Franklin v. Gwinnett County Public Schools, 503 U. S. 60
(1992), and Barnes v. Gorman, 536 U. S. 181 (2002), does
not compel a contrary conclusion. In those cases, the
Court addressed what remedies are available against
municipal entities under the implied right of action to
enforce Title IX of the Education Amendments of 1972,
§202 of the Americans with Disabilities Act of 1990, and
§504 of the Rehabilitation Act of 1973. With no statutory
text to interpret, the Court “presume[d] the availability of
all appropriate remedies unless Congress ha[d] expressly
indicated otherwise.” Franklin, 503 U. S., at 66. The
Court described the presumption as “[t]he general rule”
that “the federal courts have the power to award any
appropriate relief in a cognizable cause of action brought
pursuant to a federal statute.” Id., at 70–71 (emphasis
added); see Barnes, supra, at 185 (quoting Franklin, su­
pra, at 73). Finding no express congressional intent to
limit the remedies available under the implied right of
action, the Court held that compensatory damages were
available. Franklin, supra, at 73.
   The presumption in Franklin and Barnes is irrelevant to
construing the scope of an express waiver of sovereign
immunity. See Lane, supra, at 196 (“[R]eliance on Frank­
lin . . . is misplaced” in determining whether damages are
available against the Federal Government). The question
here is not whether Congress has given clear direction
that it intends to exclude a damages remedy, see Franklin,
supra, at 70–71, but whether Congress has given clear
10                      SOSSAMON v. TEXAS

                          Opinion of the Court

direction that it intends to include a damages remedy.
The text must “establish unambiguously that the waiver
extends to monetary claims.” Nordic Village, 503 U. S., at
34. In Franklin and Barnes, congressional silence had an
entirely different implication than it does here. Whatever
“appropriate relief ” might have meant in those cases does
not translate to this context.6
                              B
    Sossamon contends that, because Congress enacted §3 of
RLUIPA pursuant to the Spending Clause, the States
were necessarily on notice that they would be liable for
damages. He argues that Spending Clause legislation
operates as a contract and damages are always available
relief for a breach of contract, whether the contract explic
itly includes a damages remedy or not. Relying on Barnes
and Franklin, he asserts that all recipients of federal
funding are “ ‘generally on notice that [they are] subject
. . . to those remedies traditionally available in suits for
breach of contract,’ ” including compensatory damages.
Brief for Petitioner 27 (quoting Barnes, 536 U. S., at 187).
    We have acknowledged the contract-law analogy, but we
have been clear “not [to] imply . . . that suits under Spend
ing Clause legislation are suits in contract, or that

——————
   6 Nor can it be said that this Court’s use of the phrase “appropriate

relief ” in Franklin and Barnes somehow put the States on notice that
the same phrase in RLUIPA subjected them to suits for monetary
relief. Those cases did not involve sovereign defendants, so the Court
had no occasion to consider sovereign immunity. Liability against
nonsovereigns could not put the States on notice that they would be
liable in the same manner, absent an unequivocal textual waiver.
Moreover, the same phrase in RFRA had been interpreted not to
include damages relief against the Federal Government or the States
and so could have signaled to the States that damages are not “appro
priate relief ” under RLUIPA. See, e.g., Tinsley v. Pittari, 952 F. Supp.
384, 389 (ND Tex. 1996); Commack Self-Service Kosher Meats Inc. v.
New York, 954 F. Supp. 65, 69 (EDNY 1997).
                    Cite as: 563 U. S. ____ (2011)                 11

                        Opinion of the Court

contract-law principles apply to all issues that they raise.”
Barnes, supra, at 189, n. 2. We have not relied on the
Spending Clause contract analogy to expand liability
beyond what would exist under non-spending statutes,
much less to extend monetary liability against the States,
as Sossamon would have us do. In fact, in Barnes and
Franklin, the Court discussed the Spending Clause con
text only as a potential limitation on liability. See Barnes,
supra, at 187–188; Franklin, supra, at 74–75.
  In any event, applying ordinary contract principles here
would make little sense because contracts with a sovereign
are unique. They do not traditionally confer a right of
action for damages to enforce compliance: “ ‘The contracts
between a Nation and an individual are only binding on
the conscience of the sovereign and have no pretensions to
compulsive force. They confer no right of action independ
ent of the sovereign will.’ ” Lynch v. United States, 292
U. S. 571, 580–581 (1934) (quoting The Federalist, No. 81,
at 511 (A. Hamilton)).7
  More fundamentally, Sossamon’s implied-contract
remedies proposal cannot be squared with our longstand
ing rule that a waiver of sovereign immunity must be
expressly and unequivocally stated in the text of the rele
vant statute. It would be bizarre to create an “unequivocal
statement” rule and then find that every Spending Clause
enactment, no matter what its text, satisfies that rule
because it includes unexpressed, implied remedies against
the States. The requirement of a clear statement in the
text of the statute ensures that Congress has specifically
considered state sovereign immunity and has intentionally
legislated on the matter. Cf. Spector v. Norwegian Cruise
Line Ltd., 545 U. S. 119, 139 (2005) (plurality opinion)
——————
  7 Of course, the Federal Government has, by statute, waived its sov

ereign immunity to damages for breach of contract in certain contexts.
See, e.g., 28 U. S. C. §1491(a)(1).
12                       SOSSAMON v. TEXAS

                          Opinion of the Court

(“[C]lear statement rules ensure Congress does not, by
broad or general language, legislate on a sensitive topic
inadvertently or without due deliberation”). Without such
a clear statement from Congress and notice to the States,
federal courts may not step in and abrogate state sover
eign immunity.8
                              IV
   Sossamon also argues that §1003 of the Rehabilitation
Act Amendments of 1986, 42 U. S. C. §2000d–7, independ
ently put the State on notice that it could be sued for
damages under RLUIPA. That provision expressly waives
state sovereign immunity for violations of “section 504 of
the Rehabilitation Act of 1973, title IX of the Education
Amendments of 1972, the Age Discrimination Act of 1975,
title VI of the Civil Rights Act of 1964, or the provisions of
any other Federal statute prohibiting discrimination by
recipients of Federal financial assistance.” §2000d–7(a)(1)
(emphasis added). Section 1003 makes “remedies (includ
ing remedies both at law and in equity) . . . available for
such a violation to the same extent as such remedies are
available for such a violation in the suit against any public
or private entity other than a State.” §2000d–7(a)(2).
Sossamon contends that §3 of RLUIPA falls within the
residual clause of §1003 and therefore §1003 waives Texas’
sovereign immunity to RLUIPA suits for damages.
——————
  8 The  dissent finds our decision “difficult to understand,” post, at 6
(opinion of SOTOMAYOR, J.), but it follows naturally from this Court’s
precedents regarding waiver of sovereign immunity, which the dissent
gives astonishingly short shrift. The dissent instead concerns itself
primarily with “general remedies principles.” Post, at 1. The essence of
sovereign immunity, however, is that remedies against the government
differ from “general remedies principles” applicable to private litigants.
See, e.g., Lane v. Peña, 518 U. S. 187, 196 (1996) (calling it a “crucial
point that, when it comes to an award of money damages, sovereign
immunity places the . . . Government on an entirely different footing
than private parties”).
                    Cite as: 563 U. S. ____ (2011)                  13

                         Opinion of the Court

   Even assuming that a residual clause like the one in
§1003 could constitute an unequivocal textual waiver, §3
is not unequivocally a “statute prohibiting discrimination”
within the meaning of §1003.9 The text of §3 does not
prohibit “discrimination”; rather, it prohibits “substantial
burden[s]” on religious exercise. This distinction is espe
cially conspicuous in light of §2 of RLUIPA, in which
Congress expressly prohibited “land use regulation[s] that
discriminat[e] . . . on the basis of religion.” §2000cc(b)(2).
A waiver of sovereign immunity must be “strictly con
strued, in terms of its scope, in favor of the sovereign.”
Lane, 518 U. S., at 192. We cannot say that the residual
clause clearly extends to §3; a State might reasonably
conclude that the clause covers only provisions using the
term “discrimination.”
   The statutory provisions specifically listed in §1003
confirm that §3 does not unequivocally come within the
scope of the residual clause. “[G]eneral words,” such as
the residual clause here, “are construed to embrace only
objects similar in nature to those objects enumerated by
the preceding specific words.” Washington State Dept. of
Social and Health Servs. v. Guardianship Estate of Keffe­
ler, 537 U. S. 371, 384 (2003) (internal quotation marks
omitted); see also Jarecki v. G. D. Searle & Co., 367 U. S.
303, 307 (1961) (noting that this maxim “is often wisely
applied where a word is capable of many meanings in
order to avoid the giving of unintended breadth to the Acts
of Congress”). Unlike §3, each of the statutes specifically
enumerated in §1003 explicitly prohibits “discrimination.”
See 29 U. S. C. §794(a); 20 U. S. C. §1681(a); 42 U. S. C.
§§6101, 6102; 42 U. S. C. §2000d.10
——————
  9 Every Court of Appeals to consider the question has so held. See

Holley, 599 F. 3d, at 1113–1114; Van Wyhe, 581 F. 3d, at 654–655;
Madison, 474 F. 3d, at 132–133.
  10 Sossamon argues that §3 resembles §504 of the Rehabilitation Act,

one of the statutes listed in §1003, because both require special accom
14                      SOSSAMON v. TEXAS 


                          Opinion of the Court 


                         *     *     * 

  We conclude that States, in accepting federal funding,
do not consent to waive their sovereign immunity to pri
vate suits for money damages under RLUIPA because no
statute expressly and unequivocally includes such a
waiver. The judgment of the United States Court of Ap
peals for the Fifth Circuit is affirmed.
                                          It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.




——————
modations for particular people or activities. By Sossamon’s reasoning,
every Spending Clause statute that arguably provides a benefit to a
class of people or activities would become a federal statute “prohibiting
discrimination,” thereby waiving sovereign immunity. Such an inter
pretation cannot be squared with the foundational rule that waiver of
sovereign immunity must be unequivocally expressed and strictly
construed.
                 Cite as: 563 U. S. ____ (2011)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1438
                         _________________


   HARVEY LEROY SOSSAMON, III, PETITIONER v.

                 TEXAS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [April 20, 2011] 


   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER joins,
dissenting.
   The Court holds that the term “appropriate relief” is too
ambiguous to provide States with clear notice that they
will be liable for monetary damages under the Religious
Land Use and Institutionalized Persons Act of 2000
(RLUIPA), 114 Stat. 803, 42 U. S. C. §2000cc et seq. I dis
agree. No one disputes that, in accepting federal funds,
the States consent to suit for violations of RLUIPA’s sub
stantive provisions; the only question is what relief is
available to plaintiffs asserting injury from such viola
tions. That monetary damages are “appropriate relief” is,
in my view, self-evident. Under general remedies princi
ples, the usual remedy for a violation of a legal right is
damages. Consistent with these principles, our precedents
make clear that the phrase “appropriate relief” includes
monetary relief. By adopting a contrary reading of the
term, the majority severely undermines the “broad protec
tion of religious exercise” Congress intended the statute to
provide. §2000cc–3(g). For these reasons, I respectfully
dissent.
                          I
                          A
  As the Court acknowledges, the proposition that “States
2                       SOSSAMON v. TEXAS

                      SOTOMAYOR, J., dissenting

may waive their sovereign immunity” is an “unremark
able” one. Seminole Tribe of Fla. v. Florida, 517 U. S. 44,
65 (1996); see also Alden v. Maine, 527 U. S. 706, 737
(1999) (“[W]e have not questioned the general proposition
that a State may waive its sovereign immunity and con
sent to suit”); Atascadero State Hospital v. Scanlon, 473
U. S. 234, 238 (1985) (noting the “well-established” prin
ciple that “if a State waives its immunity and consents
to suit in federal court, the Eleventh Amendment does
not bar the action”); Petty v. Tennessee-Missouri Bridge
Comm’n, 359 U. S. 275, 276 (1959) (noting that a State
may waive sovereign immunity “at its pleasure”).
   Neither the majority nor respondents (hereinafter
Texas) dispute that, pursuant to its power under the
Spending Clause, U. S. Const., Art. I, §8, cl. 1, Congress
may secure a State’s consent to suit as a condition of the
State’s receipt of federal funding.1 See College Savings
Bank v. Florida Prepaid Postsecondary Ed. Expense Bd.,
527 U. S. 666, 686 (1999) (“Congress may, in the exercise
of its spending power, condition its grant of funds to the
States upon their taking certain actions that Congress
could not require them to take, and . . . acceptance of the
funds entails an agreement to the actions”); Atascadero,
473 U. S., at 247 (suggesting that a federal statute can
“condition participation in the programs funded under the
[statute] on a State’s consent to waive its constitutional
immunity”). As with all waivers of sovereign immunity,
the question is whether the State has unequivocally con
sented to suit in federal court. See College Savings Bank,
527 U. S., at 680; Atascadero, 473 U. S., at 238, n. 1.
——————
   1 Though the Court reserves the general question whether RLUIPA is

a valid exercise of Congress’ power under the Spending Clause, see
ante, at 2, n. 1, there is apparently no disagreement among the Federal
Courts of Appeals, see 560 F. 3d 316, 328, n. 34 (CA5 2009) (“Every
circuit to consider whether RLUIPA is Spending Clause legislation has
concluded that it is constitutional under at least that power”).
                  Cite as: 563 U. S. ____ (2011)            3

                   SOTOMAYOR, J., dissenting

   Thus, in order to attach a waiver of sovereign immunity
to federal funds, Congress “must do so unambiguously,” so
as to “enable the States to exercise their choice know
ingly.” Pennhurst State School and Hospital v. Halder­
man, 451 U. S. 1, 17 (1981). In other words, the State
must have notice of the condition it is accepting. See
Arlington Central School Dist. Bd. of Ed. v. Murphy, 548
U. S. 291, 298 (2006) (“[C]lear notice . . . is required under
the Spending Clause”). The reason for requiring notice is
simple: “States cannot knowingly accept conditions of
which they are ‘unaware’ or which they are ‘unable to
ascertain.’ ” Id., at 296 (quoting Pennhurst, 451 U. S., at
17). In assessing whether a federal statute provides clear
notice of the conditions attached, “we must view the [stat
ute] from the perspective of a state official who is engaged
in the process of deciding whether the State should accept
[federal] funds and the obligations that go with those
funds.” Arlington Central, 548 U. S., at 296.
   There is also no dispute that RLUIPA clearly conditions
a State’s receipt of federal funding on its consent to suit
for violations of the statute’s substantive provisions. The
statute states that “program[s] or activit[ies] that receiv[e]
Federal financial assistance” may not impose a “substan
tial burden on the religious exercise of a person residing in
or confined to an institution.” §2000cc–1. When such a
burden has been imposed, the victim “may assert a viola
tion of [RLUIPA] as a claim . . . in a judicial proceeding
and obtain appropriate relief against a government,”
§2000cc–2(a), which the statute defines, as relevant, as “a
State, county, municipality, or other governmental entity
created under the authority of a State,” §2000cc–5(4)(A)(i).
Accordingly, it is evident that Texas had notice that, in
accepting federal funds, it waived its sovereign immunity
to suit by institutionalized persons upon whom it has
imposed an unlawful substantial burden. See Madison v.
Virginia, 474 F. 3d 118, 130 (CA4 2006) (“On its face,
4                    SOSSAMON v. TEXAS

                    SOTOMAYOR, J., dissenting

RLUIPA . . . creates a private cause of action against the
State, and Virginia cannot be heard to claim that it was
unaware of this condition” (citations omitted)); Benning v.
Georgia, 391 F. 3d 1299, 1305 (CA11 2004) (“Congress
unambiguously required states to waive their sovereign
immunity from suits filed by prisoners to enforce
RLUIPA”).
                              B
  The Court holds that the phrase “appropriate relief”
does not provide state officials clear notice that monetary
relief will be available against the States, meaning that
they could not have waived their immunity with respect to
that particular type of liability. This holding is contrary
to general remedies principles and our precedents.
  RLUIPA straightforwardly provides a private right of
action to “obtain appropriate relief against a government.”
§2000cc–2(a). Under “our traditional approach to deciding
what remedies are available for violation of a federal
right,” damages are the default—and equitable relief the
exception—for “it is axiomatic that a court should deter
mine the adequacy of a remedy in law before resorting to
equitable relief.” Franklin v. Gwinnett County Public
Schools, 503 U. S. 60, 75–76 (1992); see also Weinberger v.
Romero-Barcelo, 456 U. S. 305, 312 (1982) (“The Court has
repeatedly held that the basis for injunctive relief in the
federal courts has always been . . . the inadequacy of legal
remedies”); Bivens v. Six Unknown Fed. Narcotics Agents,
403 U. S. 388, 395 (1971) (“Historically, damages have
been regarded as the ordinary remedy for an invasion of
personal interests in liberty”); cf. Monsanto Co. v. Geertson
Seed Farms, 561 U. S. ___, ___ (2010) (slip op., at 24) (“An
injunction is a drastic and extraordinary remedy, which
should not be granted as a matter of course”). It is unsur
prising, therefore, that on more than one occasion Con
gress has felt it necessary to clarify in the text of a statute
                      Cite as: 563 U. S. ____ (2011)                     5

                       SOTOMAYOR, J., dissenting

that it meant the terms “relief” and “appropriate relief” to
exclude damages. See 5 U. S. C. §702 (providing that,
under the Administrative Procedure Act, “relief other than
money damages” is available against a federal agency to
remedy a “legal wrong”); see also 42 U. S. C. §6395(e)(1)
(providing a cause of action for “appropriate relief,” but
specifying that “[n]othing in this subsection shall author
ize any person to recover damages”); 15 U. S. C. §797(b)(5)
(similar).
   If, despite the clarity of this background principle, state
officials reading RLUIPA were somehow still uncertain as
to whether the phrase “appropriate relief” encompasses
monetary damages, our precedents would relieve any
doubt. In Franklin we made clear that, “absent clear
direction to the contrary by Congress,” federal statutes
providing a private right of action authorize all “appropri
ate relief,” including damages, against violators of its
substantive terms. 503 U. S., at 70–71, 75–76. We reiter
ated this principle in Barnes v. Gorman, 536 U. S. 181,
185, 187 (2002), affirming that “the scope of ‘appropriate
relief ’ ” includes compensatory damages.2 The holdings in
these cases are fully consistent with the general principle

——————
   2 The majority suggests that our use of the phrase “appropriate relief ”

in Franklin and Barnes did not “put the States on notice that the same
phrase in RLUIPA subjected them to suits for monetary relief,” because
“[t]hose cases did not involve sovereign defendants.” Ante, at 10, n. 6.
The majority misperceives the point. Franklin and Barnes simply
confirmed what otherwise would have been already apparent to any
informed reader of RLUIPA—when it comes to remedying injuries to
legal rights, monetary damages are “appropriate relief.” Moreover, as
noted in the text, see supra, at 4–5, the Administrative Procedure Act
expressly excludes “money damages” from the “relief ” available against
the United States, suggesting that Congress understands the term
normally to encompass monetary relief even when the defendant enjoys
sovereign immunity. See 5 U. S. C. §702; Bowen v. Massachusetts, 487
U. S. 879, 891–892 (1988) (noting that §702 waives the United States’
sovereign immunity to suit).
6                         SOSSAMON v. TEXAS

                        SOTOMAYOR, J., dissenting

that monetary relief is available for violations of the sub
stantive conditions Congress attaches, through Spending
Clause legislation, to the acceptance of federal funding.
See Davis v. Monroe County Bd. of Ed., 526 U. S. 629, 640
(1999) (“[P]ursuant to Congress’ authority under the
Spending Clause . . . private damages actions are avail
able”); Gebser v. Lago Vista Independent School Dist., 524
U. S. 274, 287 (1998) (noting that “[w]hen Congress at
taches conditions to the award of federal funds under its
spending power . . . private actions holding the recipient
liable in monetary damages” are permissible). It would be
an odd derogation of the normal rules of statutory con
struction for state officials reading RLUIPA to assume
that Congress drafted the statute in ignorance of these
unambiguous precedents. See Merck & Co. v. Reynolds,
559 U. S. ___, ___ (2010) (slip op., at 12) (“We normally
assume that, when Congress enacts statutes, it is aware of
relevant judicial precedent”).3
                                C
  Accordingly, it is difficult to understand the basis for the
Court’s position that the phrase “appropriate relief” in
§2000cc–2(a) fails to provide state officials with clear
notice that waiving sovereign immunity to monetary relief
——————
    3 Curiously,the majority appears to believe that it would be appro
priate for state officials to read the statutory phrase “appropriate relief ”
without reference to general remedies principles. See ante, at 12, n. 8.
It is well-established, however, that “Congress is understood to legis
late against a background of common-law . . . principles,” Astoria Fed.
Sav. & Loan Assn. v. Solimino, 501 U. S. 104, 108 (1991), and there can
be no doubt that general legal principles necessarily inform judicial
determinations as to what remedies are available to civil plaintiffs, see,
e.g., Atlantic Sounding Co. v. Townsend, 557 U. S. ___, ___ (2009) (slip
op., at 15) (concluding that, in light of “general principles of maritime
tort law” punitive damages were a remedy available to the plaintiff
(internal quotation marks omitted)). Why Texas’s sovereign immunity
defense renders this approach improper is a mystery the majority
opinion leaves unsolved.
                 Cite as: 563 U. S. ____ (2011)           7

                   SOTOMAYOR, J., dissenting

is a condition of accepting federal funds. In arguing that
“a waiver of sovereign immunity to other types of relief
does not waive immunity to damages,” ante, at 6 (empha
sis added), the majority appears to accept that equitable
relief is available to RLUIPA plaintiffs. See Madison, 474
F. 3d, at 131 (holding that a RLUIPA plaintiff’s “claims for
equitable relief are not barred by the Eleventh Amend
ment”); cf. 560 F. 3d 316, 331, 336 (CA5 2009) (reversing
the District Court’s grant of summary judgment to Texas
on one of petitioner’s RLUIPA claims for declaratory and
injunctive relief ). The explanation for the majority’s
implicit acceptance of suits for injunctive and declaratory
relief is obvious enough: It would be a particularly curious
reading of the statute to conclude that Congress’ express
provision of a private right of action to seek “appropriate
relief” against “a State” nonetheless left plaintiffs suing
for state violations of RLUIPA with no available relief.
   It is not apparent, however, why the phrase “appropri
ate relief” is too ambiguous to secure a waiver of state
sovereign immunity with respect to damages but is clear
enough as to injunctive and other forms of equitable relief.
The majority appears to believe that equitable relief is a
“suitable” or “proper” remedy for a state violation of
RLUIPA’s substantive provisions but monetary relief is
not; therefore, a state official reading the “open-ended and
ambiguous” phrase “appropriate relief” will be unaware
that it includes damages but fully apprised that it makes
equitable relief available. See ante, at 6–7. But sovereign
immunity is not simply a defense against certain classes of
remedies—it is a defense against being sued at all. See,
e.g., Federal Maritime Comm’n v. South Carolina Ports
Authority, 535 U. S. 743, 766 (2002). As a result, there is
no inherent reason why the phrase “appropriate relief”
would provide adequate notice as to equitable remedies
but not as to monetary ones. In fact, as discussed earlier,
in light of general remedies principles the presumption
8                       SOSSAMON v. TEXAS

                      SOTOMAYOR, J., dissenting

arguably should be the reverse. See supra, at 4–6.
   The majority suggests that equitable relief is the sole
“appropriate relief” for statutory violations “where the
defendant is a sovereign.” Ante, at 6–7. There can be
little doubt, however, that the “appropriateness” of relief
to be afforded a civil plaintiff is generally determined by
the nature of the injury to his legal rights. See Franklin,
503 U. S., at 76 (concluding that monetary damages were
“appropriate” because equitable relief offered no redress
for the injury suffered); see also Milliken v. Bradley, 433
U. S. 267, 280 (1977) (“[T]he nature of the . . . remedy is to
be determined by the nature and scope of the . . . viola
tion”); Bell v. Hood, 327 U. S. 678, 684 (1946) (“[W]here
federally protected rights have been invaded, it has been
the rule from the beginning that courts will be alert to
adjust their remedies so as to grant the necessary relief”).
In support of its proposition the majority cites only to a
case in which we expressly rejected the argument that
state sovereign immunity operates differently according to
what type of relief is sought. See Federal Maritime, 535
U. S., at 765 (“[S]overeign immunity applies regardless of
whether a private plaintiff’s suit is for monetary damages
or some other type of relief”); cf. id., at 769 (“[T]he primary
function of sovereign immunity is not to protect state
treasuries, but to afford the States the dignity and respect
due sovereign entities” (citation omitted)). Nor is the basis
for the majority’s view apparent from the other cases that
it cites.4
——————
    4 In
       Lane v. Peña, 518 U. S. 187 (1996), United States v. Nordic Vil­
lage, Inc., 503 U. S. 30 (1992), and Hoffman v. Connecticut Dept. of
Income Maintenance, 492 U. S. 96 (1989), we simply reaffirmed the
principle that a sovereign’s liability for damages must be unambigu
ously expressed in the statute purporting to waive immunity; as dem
onstrated above, RLUIPA satisfies this requirement. The majority
tellingly relies on the dissent’s assertion in West v. Gibson, 527 U. S.
212 (1999), that the phrase “appropriate remedies” was too ambiguous
                    Cite as: 563 U. S. ____ (2011)                  9

                      SOTOMAYOR, J., dissenting

  The majority’s additional arguments in support of its
holding also fail to persuade. The majority contends that
the use of a “context-dependent” word like “appropriate”
necessarily renders the provision ambiguous. Ante, at 7.
But the fact that the precise relief afforded by a court may
vary depending on the particular injury to be addressed in
a given case does not render §2000cc–2(a) ambiguous; it
simply means that Congress meant for that provision to be
comprehensive. See Pennsylvania Dept. of Corrections
v. Yeskey, 524 U. S. 206, 212 (1998) (“[T]he fact that
a statute can be applied in situations not expressly anti
cipated by Congress does not demonstrate ambiguity. It
demonstrates breadth” (internal quotation marks omit
ted)); cf. West v. Gibson, 527 U. S. 212, 217–218 (1999)
(holding that the phrase “appropriate remedies” in 42
U. S. C. §2000e–16(b) includes remedies not expressly
enumerated).
  Next, the majority repeats Texas’s dictionary-based
contention that in using the word “relief” Congress meant
to “connot[e] equitable relief.” Ante, at 8. This proposition
suffers from three flaws. First, it is not established by the
dictionary to which the majority cites. See Black’s Law
Dictionary 1293 (7th ed. 1999) (“relief: . . . Also termed
remedy”); id., at 1296 (“remedy: . . . The means of enforc
ing a right or preventing or redressing a wrong; legal or
equitable relief” (emphasis added)). Second, it is inconsis
tent with our precedent. See Barnes, 536 U. S., at 185–
187 (noting that “appropriate relief” includes monetary
and injunctive relief ). Third, it is undermined by the fact
that, on numerous occasions, Congress has deemed it
necessary to specify that “relief” includes injunctive and
other equitable relief. See 16 U. S. C. §973i(e) (authoriz
—————— 

to waive sovereign immunity to monetary relief. See id., at 226 (opin
ion of KENNEDY, J.). Accordingly, the cases the majority cites do not

mandate the conclusion it draws today. 

10                   SOSSAMON v. TEXAS

                    SOTOMAYOR, J., dissenting

ing the Attorney General to “commence a civil action
for appropriate relief, including permanent or tempo-
rary injunction”); see also 2 U. S. C. §437g(a)(6)(A); 8
U. S. C. §1324a(f)(2); 12 U. S. C. §1715z–4a(b); 15 U. S. C.
§6309(a). If the term “relief” already connotes equitable
relief—and only equitable relief—additional explication is
redundant.
   Finally, the majority asserts that because the parties to
this case advance opposing “plausible arguments” regard
ing the correct interpretation of RLUIPA’s text, we must
conclude that the statute is ambiguous. Ante, at 8–9. This
view of how we adjudicate cases is incorrect as a descrip
tive matter. See, e.g., Carcieri v. Salazar, 555 U. S. 379,
390 (2009) (reviewing the parties’ conflicting textual in
terpretations of a statute but concluding that it was un
ambiguous nonetheless). Moreover, I cannot agree with
the majority that our capacity to interpret authoritatively
the text of a federal statute is held hostage to the litigants’
strategic arguments. If this were true, there would be few
cases in which we would be able to decide that a statute
was unambiguous.
   In sum, the majority’s conclusion that States accepting
federal funds have not consented to suit for monetary
relief cannot be reconciled with the fact that the availabil
ity of such relief is evident in light of RLUIPA’s plain
terms and the principles animating our relevant prece
dents. In so holding, the majority discovers ambiguity
where none is to be found.

                             II
  There is another reason to question the soundness of
today’s decision. The Court’s reading of §2000cc–2(a)
severely undermines Congress’ unmistakably stated intent
in passing the statute: to afford “broad protection of reli
gious exercise, to the maximum extent permitted by the
                      Cite as: 563 U. S. ____ (2011)                     11

                        SOTOMAYOR, J., dissenting

terms of [the statute] and the Constitution.” §2000cc–3(g).
I find it improbable that, in light of this express statutory
purpose and the history of “long-running congressional
efforts to accord religious exercise heightened protection
from government-imposed burdens,” Cutter v. Wilkinson,
544 U. S. 709, 714 (2005), state officials would read
RLUIPA’s relief provision in the same limited manner the
majority does.5
   As the majority acknowledges, RLUIPA was Congress’
second attempt to guarantee by statute the “broad protec
tion” of religious exercise that we found to be unwarranted
as a constitutional matter in Employment Div., Dept. of
Human Resources of Ore. v. Smith, 494 U. S. 872 (1990).
As we have previously recognized, in passing RLUIPA
Congress was clearly concerned that state institutions
regularly imposed “frivolous or arbitrary barriers im
ped[ing] institutionalized persons’ religious exercise.”
Cutter, 544 U. S., at 716 (internal quotation marks omit
ted); see also 146 Cong. Rec. 16698, 16699 (2000) (joint
statement of Sen. Hatch and Sen. Kennedy on RLUIPA)
(“Whether from indifference, ignorance, bigotry, or lack of
resources, some institutions restrict religious liberty in

——————
   5 I agree with the majority’s conclusion that, because Section 3 of

RLUIPA, addressing the rights of institutionalized persons, is not a
“provisio[n] of [a] . . . Federal statute prohibiting discrimination” within
the meaning of the Rehabilitation Act Amendments of 1986, 42 U. S. C.
§2000d–7(a)(1), the latter statute’s waiver provision does not put the
States on notice that they can be sued for damages under RLUIPA. See
ante, at 12–14. It bears noting, however, that Section 2 of RLUIPA
explicitly prohibits discrimination in land use regulation.              See
§2000cc(b)(2) (“No government shall impose or implement a land use
regulation that discriminates . . . on the basis of religion or religious
denomination”). As a result, the majority’s decision in this case means
that some RLUIPA plaintiffs will be able to seek monetary damages
against a State and others will not, even though RLUIPA’s provision of
“appropriate relief ” applies equally to suits for violations of the terms
of both Section 2 and Section 3.
12                    SOSSAMON v. TEXAS

                    SOTOMAYOR, J., dissenting

egregious and unnecessary ways”); ibid. (“Institutional
residents’ rights to practice their faith is at the mercy of
those running the institution . . .”). It is difficult to believe
that Congress would have devoted such care and effort to
establishing significant statutory protections for religious
exercise and specifically extended those protections to
persons in state institutions, yet withheld from plaintiffs a
crucial tool for securing the rights the statute guarantees.
   By depriving prisoners of a damages remedy for viola
tions of their statutory rights, the majority ensures that
plaintiffs suing state defendants under RLUIPA will be
forced to seek enforcement of those rights with one hand
tied behind their backs. Most obviously, the majority’s
categorical denial of monetary relief means that a plaintiff
who prevails on the merits of his claim that a State has
substantially burdened his religious exercise will often be
denied redress for the injury he has suffered, because in
many instances “prospective relief accords . . . no remedy
at all.” Franklin, 503 U. S., at 76; see H. R. Rep. No. 102–
40, pt. 2, p. 25 (1991) (Report of Committee on the Judici
ary on the Civil Rights Act of 1991) (“The limitation of
relief under Title VII to equitable remedies often means
that victims . . . may not recover for the very real effects of
the [statutory violation]”). Injunctive relief from a federal
court may address a violation going forward, but this
fact will be of cold comfort to the victims of serious, non
recurring violations for which equitable relief may be
inappropriate.
   In addition, the unavailability of monetary relief will
effectively shield unlawful policies and practices from
judicial review in many cases. Under state law, discretion
to transfer prisoners “in a wide variety of circumstances is
vested in prison officials.” Meachum v. Fano, 427 U. S.
215, 227 (1976). A number of RLUIPA suits seeking in
junctive relief have been dismissed as moot because the
plaintiff was transferred from the institution where the
                     Cite as: 563 U. S. ____ (2011)                    13

                       SOTOMAYOR, J., dissenting

alleged violation took place prior to adjudication on the
merits. See, e.g., Colvin v. Caruso, 605 F. 3d 282, 287, 289
(CA6 2010); Simmons v. Herrera, No. C 09–0318 JSW
(PR), 2010 WL 1233815, *3 (ND Cal., Mar. 26, 2010); see
generally Brief for American Civil Liberties Union et al. as
Amici Curiae 8–11. Absent a damages remedy, longstand
ing RLUIPA challenges may well be dismissed for lack of a
case or controversy conferring Article III jurisdiction on
the federal court. Cf. Moussazadeh v. Texas Dept. of Crim.
Justice, Civ. Action No. G–07–574, 2009 WL 819497, *9
(SD Tex., Mar. 26, 2009) (dismissing as moot plaintiff’s
RLUIPA claim because he had been transferred to a facil
ity that provided kosher food), remanded, 364 Fed. Appx.
110 (CA5 2010); Opening Brief for Plaintiff-Appellant in
Moussazadeh v. Texas Dept. of Crim. Justice, No. 09–
40400 (CA5), p. 11 (noting that transfer to a special facil
ity took place 19 months after the plaintiff filed suit and
just before discovery—which had been stayed 12 months
for negotiation—was scheduled to recommence). Or, as
happened in this case, officials may change the policy
while litigation is pending. The fact of “voluntary cessa
tion” may allow some of these claims to go forward, but
many will nonetheless be dismissed as moot (as happened
in this case).6
——————
  6 See Parents Involved in Community Schools v. Seattle School Dist.

No. 1, 551 U. S. 701, 719 (2007) (“Voluntary cessation does not moot a
case or controversy unless subsequent events make it absolutely clear
that the allegedly wrongful behavior could not reasonably be expected
to recur” (internal quotation marks and alterations omitted)). The
Fifth Circuit declined to apply the “voluntary cessation” doctrine in this
case and instead granted Texas’s motion that the court dismiss as moot
petitioner’s claim for injunctive relief with respect to the prison’s cell
restriction policy. Because the prison director averred that the policy
was no longer in force, and “absent evidence that the voluntary ces
sation [wa]s a sham,” the court held that the “good faith nature” of
Texas’s change in policy rendered moot petitioner’s claim for injunctive
relief. See 560 F. 3d, at 324–326; see also Nelson v. Miller, 570 F. 3d
14                     SOSSAMON v. TEXAS

                      SOTOMAYOR, J., dissenting

   Of course, under the rule the majority announces, Con
gress can revise RLUIPA to provide specifically for mone
tary relief against the States, perhaps by inserting the
phrase “including monetary relief” into the text of
§2000cc–2(a). But we have never demanded that a waiver
be presented in a particular formulation to be effective; we
only require that it be clear. See, e.g., Edelman v. Jordan,
415 U. S. 651, 673 (1974) (holding that waiver may be
found in “express language” or by “overwhelming implica
tions from the text” (internal quotation marks omitted)).
In holding to the contrary, the majority erects a formalis
tic barrier to the vindication of statutory rights deliber
ately provided for by Congress.
   More problematically, because there is no apparent
reason why the term “appropriate relief” is sufficiently
clear as to equitable relief but not as to monetary relief,
we are left with the very real possibility that, in order to
secure a waiver of immunity under the majority’s new
rule, Congress must now itemize in the statutory text
every type of relief meant to be available against sovereign
defendants. I, for one, do not relish the prospect of federal
courts being presented with endless state challenges to all
manner of federal statutes, on the ground that Congress
failed to predict that a laundry list of terms must be in
cluded to waive sovereign immunity to all forms of relief.
I would avoid the problems the majority’s decision invites
and hold instead that, as is the case here, when a general
statutory term like “appropriate relief” is used, clear no
tice has been provided and a State’s acceptance of federal
funds constitutes a waiver of sovereign immunity to all
relief, equitable and monetary.

——————
868, 882–883 (CA7 2009) (affirming the District Court’s dismissal as
moot of a RLUIPA claim because there was no evidence that the prison
intended to revoke the plaintiff ’s religious diet); El v. Evans, 694
F. Supp. 2d 1009, 1012–1013 (SD Ill. 2010) (similar).
                 Cite as: 563 U. S. ____ (2011)         15

                  SOTOMAYOR, J., dissenting

  As explained above, nothing in our precedent demands
the result the majority reaches today. The conclusion that
RLUIPA fails to provide States with sufficient notice that
they are liable for monetary relief cannot be squared with
the straightforward terms of the statute and the general
principles evident in our prior cases. For these reasons,
and because the majority’s decision significantly under
mines Congress’ ability to provide needed redress for
violations of individuals’ rights under federal law, I re
spectfully dissent.